*64ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion for post-conviction relief.
On April 21, 1989, pursuant to a plea bargain and defendant’s pleas of guilty, movant was sentenced to ten years for possession of heroin, ten years for possession of cocaine, and five years on two counts of forgery, all sentences to run concurrently. In his Rule 24.035 motion, mov-ant alleges his counsel was ineffective “by not contacting and/or calling to testify defense witnesses whose names and addresses [movant] provided to trial counsel” and trial counsel “failed to pursue motions to suppress evidence.”
We have reviewed these allegations, the transcripts of his plea of guilty and sentencing, and the findings and conclusions of the motion court. Those findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).